NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                      2009-3175


                                 DANIEL YESUDIAN,

                                                           Petitioner,

                                           v.

                     ENVIRONMENTAL PROTECTION AGENCY,

                                                           Respondent.


       Michael P. Deeds, Kestell & Associates, of Washington, DC, argued for petitioner.
With him on the brief was James L. Kestell.

       Elizabeth M. Hosford, Senior Trial Counsel, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for respondent.
With her on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Brian M. Simkin, Assistant Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-3175


                               DANIEL YESUDIAN,

                                                     Petitioner,

                                          v.

                    ENVIRONMENTAL PROTECTION AGENCY,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           DC0432080386-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, RADER, and SCHALL, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED    February 16, 2010                  /s/ Jan Horbaly
                                          Jan Horbaly, Clerk